FILED
                            NOT FOR PUBLICATION                              FEB 24 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



KEITH LAKE, individually and as a                 No. 08-55796
representative of the class defined herein
below,                                            D.C. No. 2:06-cv-08055-DDP-SH

              Plaintiff - Appellant,
                                                  MEMORANDUM *
  v.

LEROY BACA; et al.,

              Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Central District of California
                    Dean D. Pregerson, District Judge, Presiding

                       Argued and Submitted August 7, 2009
                               Pasadena, California

Before: WARDLAW and CALLAHAN, Circuit Judges, and BEISTLINE, ** Chief
District Judge.

       Keith Lake appeals from three orders by the district court that resulted in the

entry of summary judgment for the defendants on his action filed pursuant to 42

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable Ralph R. Beistline, United States District Judge for the
District of Alaska, sitting by designation.
U.S.C. § 1983 based on his over-detention and defendants’ alleged attempt to

coerce a settlement of his claim for over-detention. We affirm.

      The district court found that Lake had not alleged that the named defendants

had (1) any personal involvement in his over-detention, (2) any direct contact with

him, or (3) actual knowledge of his incarceration. Nonetheless, Lake argues that

even though the defendants had no personal involvement in his over-detention,

they could still be individually liable if he shows a causal connection between their

wrongful acts and the constitutional violation. See Redman v. County of San

Diego, 942 F.2d 1435, 1446 (9th Cir. 1990) (en banc). Here, the district court

properly determined that Lake had not adequately alleged such a connection. See

Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949 (“In a § 1983 suit or a Bivens action –

where masters do not answer for the torts of their servants – the term ‘supervisory

liability’ is a misnomer. Absent vicarious liability, each Government official, his or

her title notwithstanding, is only liable for his or her own misconduct.”).

Moreover, even if there were some question at the time of the district court’s order

as to the degree of specificity required in the pleadings, the Supreme Court has

now established that under Federal Rule of Civil Procedure 8, a complaint must

plead a set of facts “that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. Lake’s allegations against


                                           2
defendants in their individual capacity fail to meet this standard. The district court

properly dismissed Lake’s claims against defendants in their individual capacities.

      This conclusion is reinforced by our determination that for the reasons set

forth in our opinions in Mortimer v. Baca , ___ F.3d ___ (February 5, 2010) and

Avalos v. Baca, ___ F.3d ___ (February XX, 2010), Lake has failed to show that

his over-detention was the result of any custom, policy or practice by the Los

Angeles Sheriff’s Department. Accordingly, the district court properly granted

summary judgment for defendants on his claim for damages for his over-detention.

      Similarly, we conclude for the reasons set forth in Avalos, (slip op. at 11-17)

that there is no free-standing constitutional right to be free from an allegedly

coerced settlement of a civil claim. Moreover, here it is not clear that Lake

actually entered into a settlement, and to the extent that the waiver or settlement

was designed to deny Lake access to the court, it obviously failed. Accordingly,

the district court properly granted defendants judgment on the pleadings as to

Lake’s involuntary waiver claim.

      Because the district court properly denied Lake relief on all of his

substantive claims, it also properly denied him relief on his claims that the

defendants conspired to deprive him of his constitutional rights. See Cassettari v.

Nevada County, 824 F.2d 735, 739 (9th Cir. 1987) (noting that “[t]he insufficiency


                                           3
of these allegations to support a section 1983 violation precludes a conspiracy

claim predicated on the same allegations”).

      For the foregoing reasons, Lake’s challenges to the district court’s orders are

rejected and the district court’s grant of summary judgment in favor of defendants

is AFFIRMED.




                                          4